UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X Case No.:
ARVINDER GILL,
Plaintiff,
COMPLAINT
-against-
MARKETAXESS CORPORATION, PLAINTIFF DEMANDS
MARKETAXESS HOLDINGS INC., and A TRIAL BY JURY
MICHAEL BAKER, Individually,
Defendants.
X

 

Plaintiff, by Plaintiff's attorneys, PHILLIPS & ASSOCIATES, ATTORNEYS AT LAW,
PLLC, hereby complains of the Defendant(s), upon information and belief, as follows:
Nature of the Case

1. Plaintiff complains pursuant to the Age Discrimination in Employment Act (“ADEA”), as
amended, 29 U.S.C. § 621, et seg.; the New York State Human Rights Law (““NYSHRL’”),
New York State Executive Law § 296, et seq.; and the New York City Human Rights Law
(“NYCHRL”), New York City Administrative Code § 8-502(a), ef seq. Plaintiff seeks
damages to redress the injuries Plaintiff has suffered as a result of being discriminated
against and unlawfully terminated on the basis of Plaintiff's age (62).

Jurisdiction and Venue

2. Jurisdiction of this Court is proper under 29 U.S.C. § 626(c) and 28 U.S.C. §§ 1331 and
1343 as it arises under the laws of the United States and is an action to recover damages or
to secure equitable or other relief under an Act of Congress providing for the protection of
civil rights.

3. | This Court has supplemental jurisdiction over Plaintiff's claims brought under state and

municipal law pursuant to 28 U.S.C. § 1367.
10.

11.

Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as a substantial part of the
events or omissions giving rise to the claim occurred therein.

Procedural Prerequisites
Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal
Employment Opportunity Commission (“EEOC”).
Plaintiff received a Notice of Right to Sue (“Notice”) from the EEOC, dated June 26, 2020,
with respect to the herein charges of discrimination. A copy of the Notice is annexed hereto
as Exhibit A.
This Action is being commenced within ninety (90) days of receipt of said Notice.
Contemporaneously with the filing of this Complaint, Plaintiff mailed a copy of the
Complaint to the New York City Commission on Human Rights (““NYCCHR”) and the
Office of the Corporation Counsel of the City of New York (“Corporation Counsel”)
pursuant to the notice requirements of Section 8-502 of the New York City Administrative
Code. A copy of the certificate of service of the complaint on the NYCCHR and the
Corporation Counsel is annexed hereto as Exhibit B.

Parties

At all times material, Plaintiff is and was a resident of the township of North Brunswick,
State of New Jersey.
At all times material, Defendant MARKETAXESS HOLDINGS INC., (“SMARKETAXESS
HOLDINGS”) is and was a foreign business corporation organized pursuant to the laws of
the State of Delaware, operating in and existing under the laws of the State of New York.
At all times material, Defendant MARKETAXESS HOLDINGS had 20 or more employees

for each working day in each of 20 or more calendar weeks in 2018.
12.

13.

14.

15.

16,

17.

18.

19.

20.

21.

At all times material, Defendant MARKETAXESS HOLDINGS had 20 or more employees
for each working day in each of 20 or more calendar weeks in 2019.

At all times material, Defendant MARKETAXESS HOLDINGS was Plaintiff's employer
under the ADEA.

At all times material, Defendant MARKETAXESS HOLDINGS was Plaintiff's employer
under the NYSHRL.

At all times material, Defendant MARKETAXESS HOLDINGS was Plaintiff's employer
under the NYCHRL.

At all times material, Defendant MARKETAXESS HOLDINGS has a Corporate
Headquarters located at 299 Park Avenue, 10" Floor, New York, New York 10171
(“Corporate Headquarters”)

At all times material, Defendant MARKETAXESS HOLDINGS has an office located at 55
Hudson Yards, Floor 15, New York, NY 10001 (“New York Office”).

At all times material, Defendant MARKETAXESS CORPORATION (“MARKETAXESS
CORP”) is and was a foreign business corporation organized pursuant to the laws of the
State of Delaware, operating in and existing under the laws of the State of New York.

At all times material, Defendant MARKETAXESS CORP had 4 or more employees.

At all times material, Defendant MARKETAXESS CORP was Plaintiff's employer under
the NYSHRL.

At all times material, Defendant MARKETAXESS CORP was Plaintiff’s employer under

the NYCHRL.
22.

23.

24,

25.

26.

27.

28.

29.

30.

31.

32.

At all times material, Defendant MARKETAXESS CORP has a Corporate Headquarters
located at 299 Park Avenue, 10" Floor, New York, New York 10171 and also operates out
of the New York Office.

At all times relevant hereto, Defendant MARKETAXESS CORP and Defendant
MARKETAXESS HOLDINGS were integrated employers of Plaintiff as they had an
interrelation of operations, common management, centralized control of labor relations, and
common ownership.

Defendant MARKETAXESS CORP and Defendant MARKETAXESS HOLDINGS are
hereinafter referred to as MARKETAXESS Defendants.

MARKETAXESS Defendants operate from the same Corporate Headquarters and New
York Office.

At all times material, Defendant MICHAEL BAKER (“BAKER”) was an employee of
MARKETAXESS Defendants, holding the position of “Chief Technology Officer”
(“CTO”).

At all times material, Defendant BAKER was Plaintiff's supervisor and had supervisory
authority over Plaintiff.

At all times material, Defendant BAKER had the power to hire Plaintiff.

At all times material, Defendant BAKER had the power to fire Plaintiff.

At all times material, Defendant BAKER had the power to demote Plaintiff.

At all times material, Defendant BAKER had the power to promote Plaintiff.

At all times material, Defendant BAKER had the power to directly affect the terms and

conditions of Plaintiff's employment.
33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

44.

45.

At all times material, Defendant BAKER had the power to direct Plaintiff's daily work
activities.
MARKETAXESS Defendants and Defendant BAKER are collectively referred to herein as
“Defendants.”

Material Facts
Plaintiff was hired by MARKETAXESS Defendants in early 2016, for the position of
“Senior Quality Assurance Analyst.”
As a Senior Quality Assurance Analyst, for MARKETAXESS Defendants, Plaintiff worked
out of the New York Office and earned a salary of approximately $105,000.00 per year.
Plaintiff was qualified for his role working for MARKETAXESS Defendants.
Plaintiff's date of birth is September 5, 1957.
Plaintiff was 58-62 years of age during the events and incidents alleged in this complaint.
Plaintiff's direct supervisor from the date of his hire in early 2016 until his final performance
review in December of 2019 was Joseph Merlino.
In or around April 2019, MARKETAXESS Defendants hired Defendant BAKER as CTO.
Upon information and belief, MARKETAXESS Defendants provide performance reviews
for employees using Mid-Year and End-Year Appraisal Reports.
MARKETAXESS Defendants’ performance reports provide for the employee, their team,
and their direct supervisor to provide feedback, with the direct supervisor signing off on the
ultimate report.
Plaintiff received a Mid-Year Appraisal Report for 2017, 2018, and 2019.

Plaintiff received a Year-End Appraisal Report for 2016, 2017, 2018, and 2019.
46.

47.

48.

49.

50.

51.

52.

53.

34.

55.

Joseph Merlino was the individual who ultimately signed Plaintiff's Mid-Year and Year-
End Appraisal Reports.

On or about December 8, 2016, Plaintiff received a “meets expectations” or above average
Year-End Appraisal Report.

On or about June 26, 2017, Plaintiff received a “meets expectations” or above average Mid-
Year Appraisal Report.

On or about December 5, 2017, Plaintiff received a “meets expectations” or above average
Year-End Appraisal Report.

On or about June 22, 2018, Plaintiff received a “meets expectations” or above average Mid-
Year Appraisal Report.

On or about November 28, 2018, Plaintiff received a “meets expectations” or above average
Year-End Appraisal Report.

In or around June 2019 Defendant BAKER reassigned supervisors and Plaintiff began
reporting to Siewyee Lai instead of Joseph Merlino as part of a division-wide reorganization.
On or about June 25, 2019, Plaintiff received a “meets expectations” or above average Mid-
Year Appraisal Report.

In or around December 2019, upon information and belief, Defendant BAKER forced Joseph
Merlino to reduce Plaintiffs performance ratings in the 2019 Year-End Appraisal Report by
including negative “opportunity for development” grades in multiple categories.

While Joseph Merlino presented Plaintiff with the 2019 Year-End Appraisal Report, he
apologized to Plaintiff for the performance reduction and stated that the reduction was forced

upon him by Defendant BAKER.
56.

57.

58.

59.

60.

61.

62.

63.

64.

Upon information and belief, the positive team input given for Plaintiff's 2019 Year-End
Appraisal Report was essentially ignored as Defendant BAKER instructed Joseph Merlino
to reduce Plaintiff's overall review.

Upon information and belief, Defendant BAKER pressured Plaintiff's supervisor to provide
a worse than factually based 2019 Year-End Appraisal Report in an attempt to develop
pretextual reasons to unlawfully terminate Plaintiff due to his age.

From the time CTO Defendant BAKER was hired until Plaintiff's unlawful termination,
Plaintiff's supervisor Joseph Merlino warned Plaintiff on multiple occasions regarding his
job security.

Specifically, Joseph Merlino stated to Plaintiff that Defendant BAKER sought to terminate
older employees on the various teams under Defendant BAKER’s control and replace them
with younger employees.

Joseph Merlino advised Plaintiff of various job opportunities and encouraged Plaintiff to
interview elsewhere.

In or around December 2019, Joseph Merlino told Plaintiff about a job opportunity with a
different company seeking a Senior Quality Assurance Analyst.

Plaintiff did not want to find a new place of employment, as he had been successfully
employed in his role working for MARKETAXESS Defendants for approximately 4 years.
Plaintiff feared the difficulty he may have looking for new employment as a person over 60
years of age.

Upon information and belief, in or around the beginning of January 2020, MARKETAXESS

Defendants’ Applications Developer Manager, Christine Nolan, approached Plaintiff's new
65.

66.

67.

68.

69.

70.

71.

supervisor Siewyee Lai and stated that MARKETAXESS Defendants were going to
terminate Plaintiff's employment.

Upon information and belief, during that conversation, Siewyee Lai replied to Christine
Nolan, in sum and substance, that they cannot survive without Plaintiff because he knew the
whole trading system.

Upon information and belief, Siewyee Lai also stated to Christine Nolan, in sum and
substance, that they “need” Plaintiff.

Upon information and belief, during that conversation, Christine Nolan asked Siewyee Lai
if Plaintiff's termination would affect her team, and Siewyee Lai responded in sum and
substance that losing Plaintiff would be “a blow” to their team.

Upon information and belief, Siewyee Lai asked Christine Nolan for the reasons for
Plaintiff's termination, and Christine Nolan replied that it was regarding complaints about
Plaintiff's performance.

Upon information and belief, Christine Nolan asked Siewyee Lai if there would be any
impact on the Team/Project if Plaintiff was terminated. Siewyee Lai replied in sum and
substance, that the team could not afford to lose him.

Upon information and belief, prior to Plaintiffs unlawful termination, Joseph Merlino stated
to Defendant BAKER, in sum and substance, that the team did not want to lose Plaintiff, and
that he agreed with Siewyee Lai that no one on the team was complaining about Plaintiff.
Upon information and belief, in or around January 2020, Joseph Merlino asked Defendant
BAKER why Defendants planned to terminate Plaintiff's employment. Upon information
and belief, Defendant BAKER did not respond with any explanation and told Joseph Merlino

to “forget it.”
72.

73.

74.

75.

76.

77.

78.

79.

Upon information and belief, on or about February 11, 2020, Defendant BAKER instructed
Christine Nolan to inform Plaintiff that his employment was being terminated.

On or about February 11, 2020, Defendants, at Defendant BAKER’s direction, terminated
Plaintiff's employment citing “unsatisfactory performance.”

Defendants’ cited reason for terminating Plaintiff was wholly pretextual as his performance
was falsely reflected in his 2019 Year-End Appraisal Report, which Defendant BAKER
insisted be marked negative without justification.

Based on Defendant BAKER’s own comments to other supervisors working for
MARKETAXESS Defendants, it is clear that he had a discriminatory animus towards
Plaintiff that substantially contributed to his decision to negatively influence Plaintiffs 2019
Year-End Appraisal Report and subsequently terminate him.

Defendant BAKER sought to fabricate a pretextual reason to terminate Plaintiff, with the
true reason being Plaintiff's age: 62.

Upon information and belief, Defendant BAKER, as part and parcel of his scheme to develop
a pretextual reason for unlawfully terminate Plaintiff, Defendant BAKER exerted undue
pressure and leverage on Plaintiff's former supervisor to artificially reduce Plaintiff's 2019
Year-End Appraisal Report.

Upon information and belief, Defendants did not contact or speak with Plaintiff's team
regarding his performance before terminating his employment.

Upon information and belief, Plaintiff's team was shocked and angered upon hearing of

Plaintiffs termination.
80.

81.

82.

83.

84.

85.

86.

87.

88.

89.

90.

Upon information and belief, due to the non-factually based reduction in Plaintiff's 2019
Year-End Appraisal Report, Defendants unlawfully withheld Plaintiff's year-end bonus,
which he should have received and to which he was entitled.

MARKETAXESS Defendants knew or should have known of the discriminatory conduct
and failed to take corrective measures within its control.

But for Defendant BAKER’s position working for MARKETAXESS Defendants, he would
not have been able to subject Plaintiff to the discriminatory treatment and termination he
suffered.

But for Plaintiff's age, he would not have been terminated from his position or otherwise
discriminated against.

Plaintiff was repulsed, offended, disturbed, humiliated, and disgusted by this blatantly
unlawful termination and discrimination.

The above are just some of the ways Defendants regularly and continually harassed and
discriminated against Plaintiff while employing Plaintiff.

But for Plaintiff's age (62), Defendants would not have treated Plaintiff this way.
Defendants treated Plaintiff this way solely due to Plaintiffs age (62).

Defendants acted intentionally and intended to harm Plaintiff.

Defendants unlawfully discriminated against, humiliated, degraded, and belittled Plaintiff.
As a result, Plaintiff suffers loss of rights, emotional distress, and loss of income.
Plaintiff's performance was, upon information and belief, above average and satisfactory

while working for Defendants.

10
91.

92.

93.

94.

95.

96.

97.

98.

As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of
employment, income, the loss of a salary, loss of bonus, loss of benefits, other compensation
which such employment entails, special damages, and great inconvenience.
Plaintiff has also suffered future pecuniary losses, emotional pain, suffering, inconvenience,
loss of enjoyment of life, and other non-pecuniary losses.
Defendants acted maliciously, willfully, outrageously, and with full knowledge of the law.
As such, Plaintiff demands punitive damages as against all Defendants, jointly and severally.
Further, Plaintiff is entitled to liquidated damages in an amount to be determined at trial,
because MARKETAXESS Defendants willfully violated the ADEA by discriminating
against Plaintiff.
First Cause of Action for Discrimination
Under the ADEA
(Not Against Individual Defendant)

Plaintiff repeats and realleges each and every allegation made in the above paragraphs of
this complaint.
The ADEA, at 29 U.S.C. § 623(a), titled “Employer Practices,” provides that:

It shall be unlawful for an employer—

(1) to fail or refuse to hire or to discharge any individual or otherwise

discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment,

because of such individual’s age;

(2) to limit, segregate, or classify his employees in any way which

would deprive or tend to deprive any individual of employment

opportunities or otherwise adversely affect his status as an

employee, because of such individual’s age; or

(3) to reduce the wage rate of any employee in order to comply with
this chapter.

MARKETAXESS Defendants violated the section cited as set forth.

11
99.

100.

101.

102.

103.

104.

105.

Further, MARKETAXESS Defendants’ discrimination against Plaintiff due to Plaintiffs
age (62) constitutes a willful violation of 29 U.S.C. § 626(b).

Second Cause of Action for Discrimination
Under the New York State Executive Law
(Against all Defendants)

Plaintiff repeats and realleges each and every allegation made in the above paragraphs of
this complaint.
New York State Executive Law § 296(1) provides that:

It shall be an unlawful discriminatory practice: (a) For an employer

or licensing agency, because of an individual’s age, race, creed,

color, national origin, sexual orientation, military status, sex,

disability, predisposing genetic characteristics, familial status,

marital status, or domestic violence victim status, to refuse to hire

or employ or to bar or to discharge from employment such

individual or to discriminate against such individual in

compensation or in terms, conditions or privileges of employment.

Defendants violated the section cited as set forth.
Third Cause of Action for Discrimination

Under the New York State Executive Law
(Not Against Corporate Defendants)

Plaintiff repeats and realleges each and every allegation made in the above paragraphs of
this complaint.

New York State Executive Law § 296(6) provides that it shall be an unlawful discriminatory
practice: “For any person to aid, abet, incite compel or coerce the doing of any acts forbidden
under this article, or attempt to do so.”

Defendant BAKER violated this statute as set forth.

12
106.

107.

108.

109.

110.

111.

112.

Fourth Cause of Action for Discrimination
Under the New York City Administrative Code
(Against all Defendants)

Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

this complaint.
The New York City Administrative Code § 8-107(1) provides that:

It shall be an unlawful discriminatory practice: (a) For an employer
or an employee or agent thereof, because of the actual or perceived
age, race, creed, color, national origin, gender, disability, marital
status, partnership status, caregiver status, sexual orientation,
uniformed service, or alienage or citizenship status of any person, to
refuse to hire or employ or to bar or to discharge from employment
such person or to discriminate against such person in compensation
or in terms, conditions or privileges of employment.

Defendants violated the section cited as set forth.
Fifth Cause of Action for Discrimination

Under the New York City Administrative Code
(Not Against Corporate Defendants)

Plaintiff repeats and realleges each and every allegation made in the above paragraphs of
this complaint.
The New York City Administrative Code § 8-107(6) provides that it shall be unlawful
discriminatory practice: “For any person to aid, abet, incite, compel; or coerce the doing of
any of the acts forbidden under this chapter, or attempt to do so.”
Defendant BAKER violated the section cited herein as set forth.

Sixth Cause of Action: Vicarious Liability

Under the New York City Administrative Code
(Not Against Individual Defendant)

Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

this complaint.

13
113. NYCHRL § 8-107(13) is entitled “Employer liability for discriminatory conduct by
employee, agent or independent contractor.” It provides that:

a. An employer shall be liable for an unlawful discriminatory
practice based upon the conduct of an employee or agent which is
in violation of any provision of this section other than subdivisions
one and two of this section.

b. An employer shall be liable for an unlawful discriminatory
practice based upon the conduct of an employee or agent which is
in violation of subdivision one or two of this section only where: (1)
the employee or agent exercised managerial or supervisory
responsibility; or (2) the employer knew of the employee’s or
agent’s discriminatory conduct, and acquiesced in such conduct or
failed to take immediate and appropriate corrective action; an
employer shall be deemed to have knowledge of an employee’s or
agent’s discriminatory conduct where that conduct was known by
another employee or agent who exercised managerial or supervisory
responsibility; or (3) the employer should have known of the
employee’s or agent’s discriminatory conduct and failed to exercise
reasonable diligence to prevent such discriminatory conduct.

c. An employer shall be liable for an unlawful discriminatory
practice committed by a person employed as an independent
contractor, other than an agent of such employer, to carry out work
in furtherance of the employer’s business enterprise only where such
discriminatory conduct was committed in the course of such

employment and the employer had actual knowledge of and
acquiesced in such conduct.

114. MARKETAXESS Defendants violated the section cited as set forth.
Jury Demand
115. Plaintiff requests a jury trial on all issues to be tried.
Prayer for Relief
WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:
A. Declaring that Defendants engaged in unlawful employment practices prohibited by
Age Discrimination in Employment Act, 29 U.S.C. § 621, et seg.; the New York State

Human Rights Law, New York State Executive Law § 296, et seg.; and the New York

14
Dated:

City Administrative Code, § 8-107, ef seg., in that Defendants discriminated against
Plaintiff based on Plaintiffs age (62) and unlawfully terminated Plaintiffs

employment;

. Awarding damages to Plaintiff for all lost wages and benefits resulting from

Defendants’ unlawful discrimination and conduct and to otherwise make Plaintiff

whole for any losses suffered because of such unlawful employment practices;

. Awarding Plaintiff compensatory damages for mental and emotional injury, distress,

pain, suffering, and injury to Plaintiff's reputation in an amount to be proven;

. Awarding Plaintiff liquidated damages;
. Awarding Plaintiff punitive damages;
. Awarding Plaintiff prejudgment interest;

. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of

the action; and

. Awarding Plaintiff such other and further relief as the Court may deem equitable, just,

and proper to remedy Defendants’ unlawful employment practices.

New York, New York
July 16, 2020

PHILLIPS & ASSOCIATES,
ATTORNEYS AT LAW, PLLC

ee

  
   

Steven Fingerhu
Attorneys for Plaintiff

45 Broadway, Suite 430
New York, New York 10006
(212) 248-7431
sfingerhut@tpglaws.com

15
